Name: 2004/777/EC: Decision NoÃ 197 of 23 March 2004 on the transitional periods for the introduction of the European Health Insurance Card in accordance with Article 5 of Decision NoÃ 191Text of relevance to the EEA and to the EU/Switzerland Agreement
 Type: Decision
 Subject Matter: European construction;  economic geography;  social protection;  health
 Date Published: 2004-11-19

 19.11.2004 EN Official Journal of the European Union L 343/28 DECISION No 197 of 23 March 2004 on the transitional periods for the introduction of the European Health Insurance Card in accordance with Article 5 of Decision No 191 (Text of relevance to the EEA and to the EU/Switzerland Agreement) (2004/777/EC) THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (1), under which it is responsible for dealing with any administrative question arising from Regulation (EEC) No 1408/71 and subsequent Regulations, Having regard to Decision No 191 of 18 June 2003 on the replacement of forms E 111 and E 111B by the European Health Insurance Card (2), Whereas: (1) Pursuant to Article 1 of Decision No 191, the European Health Insurance Card will replace forms E 111 and E 111B from 1 June 2004. The E 111 and E 111B forms issued by the Member States competent institutions before 31 May 2004 will remain valid until 31 December 2004 at the latest. (2) Pursuant to Article 5 of Decision No 191, the Member States which do not have a health insurance card at the time when the Decision is adopted may be granted a transitional period, which may not, however, extend beyond 31 December 2005. The Member States which fulfil this condition must inform the Administrative Commission before 1 December 2003 of their intention to claim such a period, specifying its duration. After 1 June 2004, the competent institutions of the Member States granted a transitional period will therefore continue to issue E 111 forms, the validity of which will expire at the end of the transitional period. The new Member States which fulfil the abovementioned condition must notify the Administrative Commission of their wish to be allowed a transitional period and specify its duration by 31 May 2004 at the latest. (3) In order to ensure clear and transparent information for institutions and citizens, and to guarantee recognition of the E 111 forms that will continue to be issued after 1 June 2004 in certain Member States, a list must be drawn up of the Member States granted such a transitional period. However, as regards the new Member States and the EFTA countries this list can only be indicative as long as Decision No 191 does not apply there. (4) From 1 June 2004, the competent institutions of the Member States which do not have a transitional period may no longer issue forms E 111 or E 111B. Consequently, if the European card is introduced gradually, certain competent institutions of the Member States concerned will have to issue to insured persons a temporary replacement certificate if they are unable to issue European cards. However, all the competent institutions must be able to issue cards by 1 January 2006 at the latest. (5) Throughout the transitional period the competent institutions of the Member States concerned will continue to issue E 111 forms to insured persons on the basis of the model set out in Decision No 198 of 23 March 2004, concerning the replacement and discontinuance of the model forms necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72 of the Council (3). (6) However, Member States, which have a transitional period, can choose to shorten the duration of this period. They must notify the Administrative Commission of their decision at the latest three months before the introduction of the first European Card. As a result of this notification, the Member State concerned, may no longer issue form E 111 from the date indicated in its notification to the Administrative Commission. (7) A decision of the EEA Joint Committee will define the arrangements for the use of the European Health Insurance Card in the European Economic Area. This decision will set out in particular the model of the cards issued by the competent institutions of Norway, Iceland and Liechtenstein. (8) A decision of the Joint Committee for the Agreement on the free movement of persons between the European Community and its Member States and the Swiss Confederation will define the arrangements for the use of the European Health Insurance Card in relations between the Member States and Switzerland. This decision will set out in particular the model of the cards issued by the competent institutions of the Swiss Confederation, HAS DECIDED AS FOLLOWS: 1. The Member States included in the list annexed to this Decision may be granted a transitional period for the introduction of the European Health Insurance card from 1 June 2004. The competent institutions of these Member States shall continue to issue E 111 forms in accordance with the model laid down in Decision No 198 until the end of the transitional period. However, before the end of the transitional period, these Member States may choose to shorten the transitional period. The Member States shall notify the Administrative Commission, at the latest three months before the introduction of the first European Card. The Administrative Commission will amend the relevant annexes to this Decision in order to indicate the date on which the transitional period of the Member State concerned will end. 2. The competent institutions of the Member States which do not have a transitional period may no longer issue forms E 111 or E 111B as from 1 June 2004. The competent institutions of the Member States who do have a transitional period but have decided to shorten this period accordingly, paragraph 3 of point 1 of this Decision, may no longer issue form E 111 from the date indicated in its notification to the Administrative Commission. The institutions of these Member States shall issue a temporary replacement certificate to any insured person who cannot obtain a European card. If the competent institution is not able to issue a European Card, the mentions of field 8 and 9 of the temporary replacement form are optional. The absence of this mention shall not undermine the validity of the temporary replacement form. 3. This Decision will be published in the Official Journal of the European Union. It will be applicable from 1 June 2004. The Chairman of the Administrative Commission Tim QUIRKE (1) OJ L 149, 5.7.1971, p. 2. Regulation as last amended by Regulation (EC) No 631/2004 of the European Parliament and of the Council (OJ L 100, 6.4.2004, p. 1). (2) OJ L 276, 27.10.2003, p. 19. (3) OJ L 259, 5.8.2004, p. 1. ANNEX I List of Member States allowed a transitional period Member State Transitional period until Austria 31 December 2005 Italy 31 October 2004 Netherlands 31 December 2005 Portugal 28 February 2005 United Kingdom 31 December 2005 ANNEX II Indicative list of the new Member States which might be allowed a transitional period New Member State Transitional period until Latvia 31 July 2005 Lithuania 1 July 2005 Malta 31 December 2005 Poland 31 December 2005 Slovakia 31 December 2005 Cyprus 31 December 2005 Hungary 31 December 2005 ANNEX III Provisional list of the EFTA countries which might be allowed a transitional period (subject to the Decision of the EEA Joint Committee) EFTA member country Transitional period until Iceland 31 December 2005 Switzerland 31 December 2005 Liechtenstein 31 December 2005